internal_revenue_service number release date index number ---------------------------------- ---------------------------------- ---------------------------------------------------- ----------------------------------------------- ------------------------------------ in re ---------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-134580-05 date february legend father mother decedent wife daughter daughter trust date date date date date state state statute dear ------------ -------------------------- ------------------ ------------------------- ----------------------- ---------------------- ---------------------------- --------------------------------------------------------- -------------------------- ---------------- ------------------------- -------------------------- --------------------- -------- ---------------------------------------------- this is in response to your date letter and other correspondence requesting a ruling concerning the income and generation-skipping_transfer gst tax consequences of the proposed division of a_trust you have requested the following rulings after the proposed modification to trust the successor trusts will be exempt from gst tax under chapter of the internal_revenue_code plr-134580-05 the division of trust does not constitute a sale or other taxable disposition under sec_1001 the proposed division of trust will not result in a transfer by any of the beneficiaries that is subject_to gift_tax under sec_2501 the facts submitted are as follows father died on date mother died on date article iii section b provides that the corporate trustee of trust is to have the article iii section a of mother’s will provides that the residue and remainder of mother’s property is to be divided into three equal shares for mother’s three children one of those shares is to be placed in a separate trust trust designated for the benefit of decedent who is the son of father and mother power to accumulate any part or all of the net_income of trust or to expend the income or any part or all of the principal for the reasonable care support maintenance education enjoyment advancement in life or comfort of father decedent decedent’s spouse wife issue of decedent and spouses of the issue of decedent who are living during the term of trust article iii section d provides in part that trust is to terminate on the death of the last of father mother and issue of mother who was living at the time of mother’s death upon termination all the principal and undistributed_income of trust is to be distributed to decedent if living and if not the issue of decedent as shall be living at the time of termination per stirpes power_of_appointment over trust the power_of_appointment was not exercised daughter is married and has descendants daughter and her husband have a son and daughter each of whom is married and have a total of four grandchildren daughter has a son and daughter neither of whom is married daughter sec_1 and their spouses their children their children’s spouses and their grandchildren are all current beneficiaries of trust trustee daughter sec_1 and as individual trustees have a power over investment of the trust’s assets thus the individual trustees have the power to retain real or personal_property of the trust estate to sell or dispose_of property from the trust estate to invest and reinvest the trust estate in any property real personal or mixed to make decedent died on date wife is still living and is a current beneficiary of trust trust has both individual trustees currently daughter sec_1 and and a corporate under article iii section e decedent was granted a testamentary nongeneral decedent and wife had two daughters daughter and daughter each the corporate trustee in its absolute discretion may make distributions out of plr-134580-05 loans out of the trust estate and to borrow money by pledging mortgaging or providing liens of any property of the trust estate either income or principal to the descendants of decedent and wife and the descendants’ spouses for their reasonable care support maintenance education enjoyment advancement in life or comfort the distributions need not be made equally the corporate trustee is authorized to pay the entire estate to one person if it deems such payment advisable at termination the trust assets will be distributed to decedent’s issue by right of representation the trustees represent that because the current beneficiaries have different investment goals and distribution needs it is difficult to invest the trust estate and administer trust in the best interests of all the beneficiaries accordingly daughter sec_1 and propose to petition the state probate_court to divide trust pro_rata into two successor trusts one successor trust will be for the benefit of daughter her husband her descendants and descendants’ spouses the other successor trust will be for the benefit of daughter her husband her descendants and descendants’ spouses in all other particulars the provisions of the successor trusts will be identical to those of trust wife will remain a beneficiary of both successor trusts during her lifetime the trustees represent that they propose to partition and divide trust pro_rata additionally the trustees have submitted a proposed petition for division to be filed by daughter sec_1 and and the corporate trustee in the state probate_court in the petition daughter sec_1 and and the corporate trustee ask that trust’s assets be divided equally between the successor trusts however daughter sec_1 and and the corporate trustee also request that they be given discretion to allocate to the successor trusts in_kind certain different assets of equal value to each trust if those assets cannot be absolutely divided in equal parts such as odd numbered shares of stock or bonds law and analysis ruling sec_2601 imposes a tax on every generation-skipping_transfer the term ageneration-skipping transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on september sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification will not cause an plr-134580-05 but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case the proposed division of trust into successor trusts will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed division of trust into successor trusts will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in trust accordingly based on the facts submitted and representations made we conclude that the successor trusts created upon the division of trust will be exempt from gst tax ruling sec_61 provides that gross_income includes gains derived from dealings in property and under sec_61 from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis sec_1001 provides that the gain from the sale_or_other_disposition of an exchange of property results in the realization of gain_or_loss under section sec_1001 states that the amount_realized from the sale_or_other_disposition plr-134580-05 provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers u s pincite a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 common_stock by mutual agreement the two beneficiaries requested the trustee to distribute all the notes to one beneficiary and all the common_stock to the other however neither the trust instrument nor local law gave the trustee the power to make a non-pro rata distribution_of_property in_kind because the trustee did not have authority to allocate the property in a non-pro rata manner the beneficiaries were treated as having an absolute right to a ratable in_kind distribution revrul_69_486 therefore treated the beneficiaries as receiving the notes and common_stock pro_rata followed by an exchange between the beneficiaries in which one received all the notes and the other all the common_stock because in substance a deemed exchange occurred between the beneficiaries revrul_69_486 held that the beneficiaries recognized gain under sec_1001 and sec_1002 in this case the trust instruments do not appear to give the trustees the power to make a non-pro rata distribution of assets upon partition of the trusts however under state statute effective date a trustee has the power to allocate particular assets in proportionate or disproportionate shares when distributing trust property or dividing or terminating a_trust revrul_69_486 1969_2_cb_159 involved a_trust consisting of both notes and accordingly if the petition to partition is filed in state court and the trusts are where the division of the trusts to occur after the effective date of state statute plr-134580-05 the situation here would become distinguishable from revrul_69_486 in that circumstance the beneficiaries of the trust would not be required to receive pro_rata distributions for each asset and the trustees would have the authority to make non-pro rata distributions based on fair_market_value divided into successor trusts on or after date the division into the successor trusts will not constitute a sale_or_other_disposition and will not result in any gain_or_loss being realized under sec_1001 ruling sec_2501 imposes a tax on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift will be identical to those of trust except that each of the successor trusts will be established for the benefit of a single daughter of decedent accordingly based on the facts submitted and representations made we conclude that the proposed division of trust will not result in a transfer by any of the beneficiaries that is subject_to gift_tax under sec_2501 in this case the dispositive provisions that are proposed for the successor trusts sec_2512 provides that if a gift is made in property the value thereof at in accordance with the power_of_attorney on file with this office copies of this except as expressly provided herein no opinion is expressed or implied letter are being sent to your authorized representatives concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and plr-134580-05 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely yours _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
